
	
		II
		112th CONGRESS
		1st Session
		S. 1846
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2011
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish the
		  National Veterans Support Foundation to carry out activities to support and
		  supplement the mission of the Department of Veterans Affairs, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nationwide Network of Support for
			 Veterans and Their Families Act of 2011..
		2.National
			 Veterans Support Foundation
			(a)In
			 generalPart V of title 38, United States Code, is amended by
			 adding at the end the following new chapter:
				
					80National
				Veterans Support Foundation
						
							CHAPTER 80—National Veterans Support Foundation
							Sec. 
							8001. Definitions.
							8002. Establishment and organization.
							8003. Purposes.
							8004. Board of directors.
							8005. Officers and employees.
							8006. Powers.
							8007. Direct community
				  reintegration support grant program.
							8008. Limitations on
				  grants.
							8009. Principal office.
							8010. Protection and uses of trademarks and trade
				  names.
							8011. Restriction on Federal funding.
							8012. Service of process.
							8013. Duty to maintain corporate and tax-exempt
				  status.
							8014. Civil action by Attorney General for equitable
				  relief.
							8015. Audits.
							8016. Annual report.
						
						8001.DefinitionsIn this chapter:
							(1)CorporationThe term corporation means the
				National Veterans Support Foundation established under section 8002(a) of this
				title.
							(2)Veterans
				service organizationThe term
				veterans service organization means any organization recognized by
				the Secretary for the representation of veterans under section 5902 of this
				title.
							8002.Establishment
				and organization
							(a)EstablishmentThere
				is established a National Veterans Support Foundation.
							(b)Federal
				CharterThe corporation is a federally chartered
				corporation.
							(c)Place of
				incorporation and domicileThe corporation shall be incorporated
				and domiciled in the District of Columbia or another nearby State, as
				determined by the board of directors of the corporation.
							(d)Nonprofit
				statusThe corporation shall be a charitable and nonprofit
				corporation.
							(e)Perpetual
				existenceExcept as otherwise provided, the corporation shall
				have perpetual existence.
							8003.PurposesThe purposes of the corporation are as
				follows:
							(1)In consultation
				with the Secretary of Veterans Affairs, the Secretary of Defense, the Secretary
				of Labor, the Secretary of Homeland Security, the Director of the Office of
				Personnel Management, and other heads of relevant agencies—
								(A)to analyze and
				organize resources that list and describe organizations, programs, events, and
				other activities that provide assistance specifically to veterans; and
								(B)to help determine
				with which such organizations, programs, events, and activities combined
				private and governmental efforts would be most beneficial for veterans.
								(2)To provide
				analytical support, map resources across the United States, and help align and
				scale resources that support veterans and their families.
							(3)To encourage and
				promote participation by private organizations in—
								(A)activities that
				serve and support veterans; and
								(B)activities of
				veterans service organizations, faith-based organizations, and other charitable
				or nonprofit organizations that have a mission to provide assistance to
				veterans and their families.
								(4)To encourage and
				promote communication between the Secretary of Veterans Affairs, the Secretary
				of Defense, the Secretary of Labor, the Secretary of Homeland Security, the
				Director of the Office of Personnel Management, private organizations, veterans
				service organizations, faith-based organizations, and other charitable or
				nonprofit organizations that have a mission to provide assistance to veterans
				and their families.
							(5)To promote
				coordination of services, programs, events, and other activities provided by
				the secretaries and organizations described in paragraph (4), particularly with
				respect to coordination carried out in local communities.
							(6)To encourage and
				promote private gifts of services and money and other property to support the
				services, programs, events, and activities described in paragraph (5).
							(7)In consultation
				with the Secretary of Veterans Affairs, to undertake and support activities to
				improve the services and support available to veterans and their
				families.
							(8)To refer and
				connect private organizations seeking to support veterans and their families to
				organizations that provide such support.
							(9)To refer and
				connect organizations and communities seeking to support veterans and their
				families to Federal and private sector resources relevant to the provision of
				such support.
							(10)To raise
				awareness regarding issues facing veterans and their families and to undertake
				such educational media campaigns as the board of directors of the corporation
				considers appropriate for the purposes described in this section, including
				national media outreach and local media outreach.
							8004.Board of
				directors
							(a)In
				generalThe corporation shall have a board of directors, which
				shall be the governing body of the corporation.
							(b)Membership(1)The board shall consist
				of 9 members—
									(A)each of whom shall be a citizen of the
				United States;
									(B)three of whom shall be knowledgeable
				or experienced in 1 or more fields directly relating to veterans health,
				veterans benefits, veterans employment, transition services for members of the
				Armed Forces separating from military service, veterans education, veterans
				homelessness, women veterans, or veterans-oriented community partnerships;
				and
									(C)six of whom shall be leaders in the
				private sector with a strong interest in issues and services relating to
				veterans.
									(2)To the extent practicable, the
				membership of the board shall represent diverse professional
				specialties.
								(3)Status as a veteran shall not be a
				requirement for membership on the board.
								(4)The Secretary of Veterans Affairs,
				the Secretary of Defense, the Secretary of Labor, the Secretary of Homeland
				Security, the Director of the Office of Personnel Management, and such other
				members as the President considers appropriate shall be ex officio, nonvoting
				members of the board.
								(c)Initial
				appointments(1)Not later than 90 days
				after the date of the enactment of this chapter, the Secretary shall appoint
				the members of the board.
								(2)In selecting individuals for
				appointment to the board, the Secretary shall consult with the
				following:
									(A)The majority leader of the Senate
				concerning the appointment of one member.
									(B)The President pro tempore of the
				Senate concerning the appointment of one member.
									(C)The minority leader of the Senate
				concerning the appointment of one member.
									(D)The Speaker of the House of
				Representatives concerning the appointment of one member.
									(E)The majority leader of the House of
				Representatives concerning the appointment of one member.
									(F)The minority leader of the House of
				Representatives concerning the appointment of one member.
									(d)Period of
				appointment(1)A member of the board
				shall serve for a term of six years, except the members first appointed shall
				be appointed for staggered terms as the Secretary considers appropriate.
								(2)(A)A vacancy on the board
				shall be filled within 60 days of the vacancy in the same manner in which the
				original appointment was made and shall be subject to any conditions which
				applied with respect to the original appointment.
									(B)An individual chosen to fill a
				vacancy shall be appointed for the unexpired term of the member
				replaced.
									(3)No individual may serve more than two
				consecutive terms as a member of the board.
								(e)ChairpersonThe
				chairperson shall be elected by the board from its members for a two-year term
				and shall not be limited in terms or service, other than as provided in
				subsection (d).
							(f)Secretary of
				the boardThe first employee appointed by the board under section
				8005 of this title shall be the secretary of the board, who shall be the chief
				operating officer of the corporation and shall be knowledgeable and experienced
				in matters related to veterans.
							(g)MeetingsThe
				board shall meet at the call of the chairperson and not less frequently than
				once each year. If a member misses three consecutive regularly scheduled
				meetings, that member may be removed from the board and the vacancy filled in
				accordance with subsection (d).
							(h)QuorumA
				majority of the current membership of the board shall constitute a quorum for
				the transaction of business.
							(i)Reimbursement
				of expensesMembers of the board shall serve without pay, but may
				be reimbursed for the actual and necessary travel and subsistence expenses
				incurred by them in the performance of the duties of the corporation, subject
				to the same limitations on reimbursement that are imposed upon employees of
				Federal agencies.
							8005.Officers and
				employees
							(a)AppointmentThe board of directors may appoint officers
				or employees, but only after the corporation has sufficient funds to pay for
				their services.
							(b)Status and
				compensation(1)Officers and employees
				of the corporation—
									(A)shall demonstrate exceptional
				knowledge in matters relating to the operation of a foundation, grant making,
				or the provision of services to veterans;
									(B)shall not be considered employees of
				the United States Government;
									(C)shall be appointed without regard to
				the provisions of title 5 governing appointments in the competitive
				service;
									(D)may not receive a salary in excess of
				the annual rate of basic pay in effect for Level V of the Executive Schedule
				under section 5316 of title 5;
									(E)may not be an employee of the
				Department or spouse or dependent relative of such an employee;
									(F)may not be an office holder in a
				veterans service organization or the spouse or dependent relative of such an
				office holder; and
									(G)may not personally or substantially
				participate in the consideration or determination by the corporation of any
				matter that would directly or predictably affect any financial interest
				of—
										(i)the individual or a relative of the
				individual; and
										(ii)any business organization, or
				other entity, of which the individual is an officer or employee, is negotiating
				for employment, or in which the individual has a financial interest.
										(2)A member of the board of directors
				may not receive compensation for serving as an employee of the
				corporation.
								(c)Policies
				regarding financial conflicts of interest and ethical
				standardsIn establishing bylaws under section 8006 of this
				title, the board of directors shall provide for policies with regard to
				financial conflicts of interest and ethical standards for the acceptance,
				solicitation, and disposition of donations and grants to the
				corporation.
							8006.Powers
							(a)In
				generalThe corporation may—
								(1)appoint
				employees;
								(2)adopt a
				constitution and bylaws consistent with the purposes under section 8003 of this
				title; and
								(3)undertake such
				other acts as may be necessary to carry out the provisions of this
				chapter.
								(b)SealThe
				corporation shall have an official seal selected by the board of directors
				which may be used as provided for in section 8010 of this title.
							(c)PowersThe
				corporation may, in consultation with the Secretary, directly or by awarding of
				contracts or grants, carry out or support activities for the purposes described
				in section 8003 of this title.
							(d)Treatment of
				property(1)For purposes of this
				chapter, an interest in real property shall be treated as including easements
				or other rights for preservation, conservation, protection, or enhancement by
				and for the public of natural scenic, historic, scientific, education,
				inspirational, or recreational resources.
								(2)A gift, devise, or bequest may be
				accepted by the corporation even though it is encumbered, restricted, or
				subject to beneficial interests of private persons if any current or future
				interest therein is for the benefit of the corporation.
								8007.Direct
				community reintegration support grant program
							(a)EstablishmentThe
				corporation shall establish a direct community reintegration support grant
				program to award grants to eligible entities to create or expand
				community-based programs that—
								(1)contribute in a
				demonstrable manner to fostering the readjustment and successful reintegration
				of veterans into their geographic communities;
								(2)expand the
				capacity within such communities to make direct services or supportive
				activities available in an ongoing and coordinated manner;
								(3)engage and
				empower veterans; and
								(4)establish and
				sustain close working relationships between one or more facilities administered
				by the Secretary and entities participating in such community-based
				programs.
								(b)Eligible
				entitiesFor purposes of subsection (a), an eligible entity is
				any entity that represents a geographic community that is—
								(1)undertaking a
				strategic planning process concerning what services for veterans and military
				families are available to veterans and military families in such geographic
				community and how such services are made available to such veterans and
				families;
								(2)mobilizing
				multiple partner organizations in the public and private sector;
								(3)obtaining support
				from key stakeholders in the veterans and military community; and
								(4)using
				Internet-based resources to facilitate a connection between veterans, military
				families, and the services described in paragraph (1).
								8008.Limitations
				on grantsA recipient of a
				grant awarded by the corporation to carry out a project, as a condition of such
				grant, may not receive during the one-year period beginning on the date on
				which such grant was awarded any amount from the Department of Veterans Affairs
				to carry out such project.
						8009.Principal
				officeThe principal office of
				the corporation shall be in the District of Columbia or another nearby State,
				as determined by the board of directors of the corporation. However, the
				corporation may conduct business throughout the States, territories, and
				possessions of the United States.
						8010.Protection
				and uses of trademarks and trade names
							(a)Trademarks of
				the National Veterans Support FoundationAuthorization for a
				contributor, or a supplier of goods or services, to use, in advertising
				regarding the contribution, good, or services, the trade name of the
				corporation, or any trademark, seal, symbol, insignia, or emblem of the
				corporation may be provided only by the corporation with the concurrence of the
				Secretary.
							(b)Trademarks of
				the DepartmentAuthorization for a contributor or supplier
				described in subsection (a) to use, in such advertising, the trade name of the
				Department, or any trademark, seal, symbol, insignia, or emblem of the
				Department, may be provided—
								(1)by the Secretary;
				or
								(2)by the
				corporation with the concurrence of the Secretary.
								8011.Restriction
				on Federal fundingThe
				corporation may not accept any Federal funds.
						8012.Service of
				processThe corporation shall
				have a designated agent to receive service of process for the corporation.
				Notice to or service on the agent, or mailed to the business address of the
				agent, is notice to or service on the corporation.
						8013.Duty to
				maintain corporate and tax-exempt status
							(a)Corporate
				statusThe corporation shall maintain its status as a corporation
				incorporated under the laws of the District of Columbia or another nearby
				State, as determined by the board of directors of the corporation.
							(b)Tax-Exempt
				statusThe corporation shall maintain its status as an
				organization exempt from the Internal Revenue Code of 1986.
							8014.Civil action
				by Attorney General for equitable reliefThe Attorney General may bring a civil
				action in the United States District Court for the District of Columbia for
				appropriate equitable relief if the corporation—
							(1)engages or threatens to engage in any act,
				practice, or policy that is inconsistent with the purposes in section 8003 of
				this title; or
							(2)refuses, fails,
				or neglects to carry out its obligations under this chapter or threatens to do
				so.
							8015.Audits
							(a)GeneralThe
				financial statements of the corporation shall be audited annually in accordance
				with generally accepted auditing standards by an independent certified public
				accountant or independent licensed public accountant, certified or licensed by
				a regulatory authority of a State or other political subdivision of the United
				States. The audit shall be conducted where the financial statements of the
				corporation normally are kept. The person conducting the audit shall be given
				access to—
								(1)all records and
				property owned or used by the corporation necessary to facilitate the audit;
				and
								(2)full facilities
				for verifying transactions with the balances or securities held by
				depositories, fiscal agents, and custodians.
								(b)Report(1)The corporation shall
				submit a report of the audit to Congress not later than six months after the
				close of the fiscal year for which the audit is made. The report shall describe
				the scope of the audit and include—
									(A)statements necessary to present fairly
				the corporation's assets, liabilities, and surplus or deficit, and an analysis
				of the changes in those amounts during the year;
									(B)a statement in reasonable detail of
				the corporation's income and expenses during the year including the results of
				any trading, manufacturing, publishing, or other commercial-type endeavor;
				and
									(C)the independent auditor's opinion of
				those statements.
									(2)The report may not be printed as a
				public document.
								8016.Annual
				report
							(a)In
				generalEach year, the
				corporation shall submit to Congress and the Secretary a report on the
				proceedings and activities of the corporation during the prior fiscal
				year.
							(b)Submittal with
				audit reportsEach report
				submitted under subsection (a) for a fiscal year shall be submitted at the same
				time as the report of the audit required by section 8015 is submitted for the
				same fiscal
				year.
							.
			(b)Clerical
			 amendmentThe table of chapters at the beginning of part V of
			 such title is amended by adding at the end the following new item:
				
					
						80.National
				  Veterans Support
				  Foundation8001
					
					.
			
